In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-20-00250-CV


                  CURTIS CAPPS AND THE UNKNOWN HEIRS AND
            PUBLICATION HEIRS OF ALEX SCOTT, DECEASED, APPELLANTS

                                                   V.

    CITY OF BRYAN, TEXAS, A TEXAS HOME RULE MUNICIPAL CORPORATION
                 D/B/A BRYAN TEXAS UTILITIES, APPELLEE

                            On Appeal from the 361st District Court1
                                     Brazos County, Texas
              Trial Court No. 19-000070-CV-361, Honorable Steve Smith, Presiding

                                        November 17, 2020

                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellants, Curtis Capps and the Unknown Heirs and Publication Heirs of Alex

Scott, deceased, appeal from the trial court’s Order Granting, in Part, and Denying, in

Part, City of Bryan’s Motion for Traditional Summary Judgment. Now pending before this

Court is “Appellants’ Joint Motion to Voluntarily Dismiss Appeal.” The Court finds the



        1
        Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
motion complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would

otherwise be entitled. As no decision of the Court has been delivered to date, we grant

the motion. The appeal is dismissed. Pursuant to the motion, costs will be taxed against

Appellants. TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                      Per Curiam




                                           2